               Case 2:13-cr-00084-JAM Document 395 Filed 07/27/21 Page 1 of 2


     Timothy E. Warriner (SB#166128)
 1   Attorney at Law
     455 Capitol Mall, Suite 802
 2   Sacramento, CA 95814
     (916) 443-7141
 3
     Attorney for Defendant,
 4   Surjit Singh
 5
                                    UNITED STATES DISTRICT COURT
 6
                            FOR THE EASTERN DISTSRICT OF CALIFORNIA
 7

 8                                                         ) Case No. 2:13-cr-00084-JAM
     UNITED STATES OF AMERICA,                             )
 9                                                         ) STIPULATION AND [PROPOSED] ORDER
                      Plaintiff,                           ) FOR EXONERATION OF BOND
10                                                         )
            vs.                                            )
11                                                         )
     SURJIT SINGH,                                         )
12                                                         )
                      Defendant.                           )
13                                                         )
14
             On September 11, 2020, Mr. Surjit Singh was released on a $5,000,000 bond secured by
15
     real property. Docket Entry 339. The deeds of trust securing Mr. Surjit Singh’s release were
16
     thereafter lodged with the court. Docket Entries 341, 347, 348, 349, 350, 351, 352, 353.
17
             After his case was affirmed on appeal, Mr. Surjit Singh self-surrendered to serve his
18

19
     sentence on June 28, 2021. He is now serving sentence pursuant to the order of the court.

20           Therefore, it is requested that the secured bond be exonerated and that the Court reconvey

21   the security interests, to wit, the deeds of trust.
22
     DATED: July 23, 2021                             /s/ Timothy E. Warriner, Attorney for Defendant,
23
                                                      Surjit Singh
24

25   DATED: July 23, 2021                             /s/ Lee Bickley, Assistant U.S. Attorney for the
                                                      Government
26

                                                           1
               Case 2:13-cr-00084-JAM Document 395 Filed 07/27/21 Page 2 of 2



 1
                                                  ORDER
 2
              GOOD CAUSE APPEARING, and pursuant to the above stipulation, the secured bond is
 3
     hereby exonerated. The Clerk of the Court is directed forthwith to reconvey the security interests,
 4
     to wit, the deeds of trust. The reconveyance of the properties securing the bond should be mailed
 5
     to defense counsel: Timothy Warriner, Esq., 455 Capitol Mall, Suite 802, Sacramento, CA
 6

 7   95814.

 8   DATED: July 26, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                     2
